DETAILED ACTION
Status of Claims
This Office action is in response to the amendment filed 03/18/2021. Claims 1-20 are presently pending and are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 03/18/2021 has been entered. Claims 1-20 are pending in the application. Applicant’s amendments to the Abstract, Specification, and Claims have overcome each and every objection and 35 U.S.C. 112(b) rejection previously set forth in the non-final Office action mailed 12/30/2020. Accordingly the previous objections and previous 35 U.S.C. 112(b) rejection have been withdrawn.
Response to Arguments
Applicant's arguments filed 03/18/2021 have been fully considered but they are not persuasive.
	Regarding claim 1, 8, and 15:
	With respect to claims 1, 8, and 15, regarding the prior art rejections under Sakai et al. (US-2017/0285657-A1), hereinafter Sakai, Applicant has argued that “Sakai does not disclose or suggest calculating a time difference between a time specified by the time stamp and a current time.” The examiner respectfully disagrees, because Sakai discloses the calculation of a “difference Δt,” which is the difference between a “second time t2” and a “first time t1.” Sakai specifies that the “first time is time when the information for determining the position is output to the position output device by the control device, and the second time is time when the position determined by the position output device is corrected by the correction position calculation unit,” “first time t1” and “second time t2” read on the “time specified by the time stamp” and the “current time” recited in the claims, respectively. (See at least Sakai --¶¶ 9 and 87.)
Applicant has also argued that “Sakai does not disclose or suggest features such as a plurality of vehicle components that are each configured to produce a time stamp relative to a common initial reference clock,” or “determining a time offset for each of the plurality of components using the time difference and a distance travelled by a vehicle.” The examiner agrees with this argument, and so the previous 35 U.S.C. 102 prior art rejection has been withdrawn. However, a new reference, the article “Time synchronization in vehicular ad-hoc networks: A survey on theory and practice” by Hasan et al., hereinafter Hasan, has been applied in combination with Sakai to form a 35 U.S.C. 103 prior art rejection; Sakai in combination with Hasan does teach producing “a time stamp relative to a common initial reference clock” and “determining a time offset for each of the plurality of components using the time difference and a distance travelled by a vehicle.”
Regarding claims 2-7, 9-14, and 16-20:
	With respect to the dependent claims 2-7, 9-14, and 16-20, regarding the prior art rejections under Sakai in combination with Tenmoku et al. (US-4,999,783-A), hereinafter Tenmoku, Tsai et al. (US-2018/0284802-A1), hereinafter Tsai, and Kloeden et al. (US-9,882,799-B2), hereinafter Kloeden, Applicant has argued that neither Tenmoku, Tsai, nor Kloeden “address the deficiencies of Sakai” with respect to the independent claims 1, 8, and 15. The examiner agrees with this, and notes that the rejections for claims 1, 8, and 15 are now based on Sakai in combination with Hasan, and the rejections have been updated accordingly.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 11-12, and 17-18  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:
Claim 1 recites the limitation “providing, by the processor, a corrected vehicle location using the time offset for each of the one or more plurality of components” in the last limitation.  It seems that there is insufficient antecedent basis for the phrase “the one or more plurality of components” in this limitation of the claim. It is unclear whether “the one or more” components refers to the “respective component,” the “plurality of components,” neither, or both. For examination purposes, this last limitation of claim 1 has been interpreted as if it would instead read “providing, by the processor, a corrected vehicle location using the time offset for each of the plurality of components.”
		Regarding claims 2-7:
Since the independent claim 1 is rejected, claims 2-7 are also rejected, because of their dependency upon a rejected independent claim.
Regarding claims 11 and 17:
Claim 11 recites the limitation “wherein the time offset is used to add temporal corrections to the vehicle location data from each of the one or more components.” It seems that there is insufficient antecedent basis for the phrase “the one or more components” in this limitation of the claim. It is unclear whether “the one or more components” refers to the 
Claim 17 recites a similar limitation as claim 11 and is rejected in a similar way.
Regarding claims 12 and 18:
Claim 12 recites the limitation “wherein the temporal corrections are used to maintain longitudinal and lateral precision of the vehicle location data from each of the one or more components.” It seems that there is insufficient antecedent basis for the phrase “the one or more components” in this limitation of the claim. It is unclear whether “the one or more components” refers to the “respective component,” the “plurality of components,” neither, or both. For examination purposes, this limitation of claim 12 has been interpreted as if it would instead read “wherein the temporal corrections are used to maintain longitudinal and lateral precision of the vehicle location data from each of the plurality of components.”
Claim 18 recites a similar limitation as claim 12 and is rejected in a similar way.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US-2017/0285657-A1), hereinafter Sakai in view of “Time synchronization in vehicular ad-hoc networks: A survey on theory and practice” by Hasan et al., hereinafter Hasan.
Regarding claim 1:

“receiving, by a processor, vehicle location data and a time stamp associated with the vehicle location data from each of the plurality of components.” (See at least Sakai ¶¶ 9-10, 48, 59-61, 84, and FIG. 3 and 10-11, which disclose a “position output device” that “determines the position of the work machine by receiving information for determining the position from the control device” at time “t1” or the “first time.” In addition to the “control device,” the “scan matching navigation position output controller 33 is [another] one of the plurality of positional information generation units included in the dump truck in the embodiment.” Both the “first time” and “t1” read on the “time stamp” recited in the claim limitation.)
“calculating, by the processor for each of the plurality of components, a time difference between a time associated with the time stamp and a first time corresponding to a current time received from a respective component.” (See at least Sakai ¶¶ 9, 61, 85, and 87, which disclose a time “t2” or a “second time,” which is the time when the position determined by the position output device is corrected by the correction position calculation unit, and a calculated “delay time” or “difference Δt,” which is the difference between times “t1” and “t2.” Both the “second time” and “t2” read on the “current time” recited in the claim limitation. Both the “delay time” and the “difference Δt” read on the “time difference” recited in the claim limitation.)
“and providing, by the processor, a corrected vehicle location using the time offset for each of the one or more plurality of components.” (See at least Sakai ¶¶ 53, 86, 90, 99-103, 106-107, and FIG. 11, which disclose that the “the vehicle body controller 20 that controls the dump truck 2 corrects the position of the dump truck 2 determined by the scan matching navigation position output controller 33 using the delay time Δt.” For the purposes of this claim limitation, the “delay time Δt” reads on the “time offset” recited in the claim limitation. However, the explanations corresponding to the two claim limitations below show that Hasan teaches the calculation of a “clock offset” that reads on the Applicant’s disclosed “time offset” more closely.)
Sakai does not specifically disclose “each of the plurality of components configured to produce the time stamp relative to a common initial reference clock.” However, Hasan does teach this limitation. (See at least Hasan pp. 40-43, sections 3.5-3.7 and FIG. 1-2, which disclose sending information with time stamps to different “nodes,” and calculating the associated delay times in order to achieve time synchronization with a “standard reference time clock.” This “standard reference time clock” reads on the “common initial reference clock” recited in the claim limitation.)
Sakai does not fully disclose “determining, at a second time by the processor for each of the plurality of components, a time offset in relation to the initial reference clock using the time difference and a distance travelled by the vehicle between the time associated with the time stamp and the second time.” However, Sakai in combination with Hasan does teach this limitation. (See at least Sakai ¶¶ 61, 86-90, 97, 99-101, 103, 106-107, and FIG. 10-13, which disclose the calculation of an estimated position P1c of the work machine at the second time, an actual position P2 of the work machine at the second time, and a position P1 of the work machine at the first time. Sakai discloses using the “delay time Δt” and the position P1 to determine the corrected position P1c. This “delay time Δt” reads on the recited “time difference,” and the change in position of the work machine from the first time to the second time in terms of X and Y coordinates reads on the “distance travelled by the vehicle between the time associated with the “clock offset” by taking the difference between clock times, using the equation Clock Offset = Cp(t) – Cq(t), where  Cp(t) and Cq(t) are each clock values. The “clock offset” reads on the “time offset” recited in the claim limitation. Because the “clock offset” is found “relative to a reference standard time,” Hasan teaches the determination of “a time offset in relation to the initial reference clock” as recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle position correcting system disclosed by Sakai by producing time stamps relative to a shared reference clock, as well as calculating a clock offset as taught by Hasan, because it is necessary to provide “a common time frame among all nodes” since they “must be synchronized to exchange time-critical vehicle locations and warning messages for various road safety applications.” (See at least Hasan Abstract.)
	Regarding claim 3:
Sakai in combination with Hasan discloses the “method of claim 1,” and Sakai further discloses “using the corrected vehicle location to perform one or more vehicle operations.” (See at least Sakai ¶¶ 6, 86, 90, and FIG. 11 (S108), which disclose “a control device that generates a command for controlling the work machine using a corrected position corrected by the correction position calculation unit.”)
Regarding claim 4:
Sakai in combination with Hasan discloses the “method of claim 1,” and Sakai further discloses “wherein the time offset is used to add temporal corrections to the vehicle location data from each of the one or more components.” (See at least Sakai ¶¶ 61, 86, and 90, which disclose using the “delay time” to determine a corrected position of the work machine. This corrected position reads on the “temporal corrections to the vehicle location data” as recited in the claim limitation. For the purposes of this claim limitation, the “delay time” reads on the “time offset” recited in the claim limitation. However, as was explained for claim 1, Hasan discloses the calculation of a “clock offset” which reads on the “time offset” more closely.)
	Regarding claim 5:
Sakai in combination with Hasan discloses the “method of claim 4,” and Sakai further discloses “wherein the temporal corrections are used to maintain longitudinal and lateral precision of the vehicle location data from each of the one or more components.” (See at least Sakai ¶¶ 36, 90, and FIG. 10, which disclose using the “delay time” and the original vehicle position estimate “P1” to determine the corrected vehicle position “P1c” in terms of X and Y coordinates.)
Regarding claim 6:
Sakai in combination with Hasan discloses the “method of claim 1,” and Hasan further discloses “wherein a time synchronization protocol is used to generate the time stamp and the time offset.” (See at least Hasan pp. 40-42, sections 3.3-3.6 and FIG. 1-2, which disclose that the “clock offset” is calculated in an effort to synchronize time among different clocks. These sections also disclose that when a time stamp is sent from one node to another, a delay time of transmission can be calculated, and the time stamp can be adjusted in order to “improve the precision of the time synchronization between the two nodes.” The calculated “clock offset” reads on the “time offset” recited in the claim limitation.)
“clock offset” and generate accurate time stamps  as taught by Hasan, because it is necessary to provide “a common time frame among all nodes” since they “must be synchronized to exchange time-critical vehicle locations and warning messages for various road safety applications.” (See at least Hasan Abstract.)
	Regarding claim 7:
Sakai in combination with Hasan discloses the “method of claim 6,” and Hasan further discloses “wherein the initial reference clock is generated by a master controller using the time synchronization protocol.” (See at least Hasan pp. 41-43, sections 3.6-3.7 and FIG. 2, which disclose a method where “nodes in a network are synchronized with each other with respect to time” in order to achieve synchronization with an “internal time-scale.” The system that synchronizes the nodes reads on the “master controller,” and the “internal time-scale” reads on the “initial reference clock” recited in the claim limitation.)
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle position correcting system disclosed by Sakai by synchronizing nodes to achieve a synchronized internal time-scale as taught by Hasan, because it is necessary to provide “a common time frame among all nodes” since they “must be synchronized to exchange time-critical vehicle locations and warning messages for various road safety applications.” (See at least Hasan Abstract.)
Regarding claim 8:
		Sakai discloses the following limitations:
“and a plurality of components, wherein each component provides vehicle location data.” (See at least Sakai ¶¶ 9-10, 48, 59-61, 84, and FIG. 3 and 10-11, “position output device” that “determines the position of the work machine by receiving information for determining the position from the control device.” In addition to the “control device,” the “scan matching navigation position output controller 33 is [another] one of the plurality of positional information generation units included in the dump truck in the embodiment.”)
“wherein the processor is operable to: receive vehicle location data and a time stamp associated with the vehicle location data from each of the plurality of components.” (See at least Sakai ¶¶ 9-10, 48, 59-61, 84, and FIG. 3 and 10-11, which disclose a “position output device” that “determines the position of the work machine by receiving information for determining the position from the control device” at time “t1” or the “first time.” In addition to the “control device,” the “scan matching navigation position output controller 33 is [another] one of the plurality of positional information generation units included in the dump truck in the embodiment.” Both the “first time” and “t1” read on the “time stamp” recited in the claim limitation.)
“calculate, for each of the plurality of components, a time difference between a time associated with the time stamp and a first time corresponding to a current time received from a respective component.” (See at least Sakai ¶¶ 9, 61, 85, and 87, which disclose a time “t2” or a “second time,” which is the time when the position determined by the position output device is corrected by the correction position calculation unit, and a calculated “delay time” or “difference Δt,” which is the difference between times “t1” and “t2.” Both the “second time” and “t2” read on the “current time” recited in the claim limitation. Both the “delay time” “difference Δt” read on the “time difference” recited in the claim limitation.)
“and provide a corrected vehicle location using the time offset for each of the plurality of components.” (See at least Sakai ¶¶ 53, 86, 90, 99-103, 106-107, and FIG. 11, which disclose that the “the vehicle body controller 20 that controls the dump truck 2 corrects the position of the dump truck 2 determined by the scan matching navigation position output controller 33 using the delay time Δt.” For the purposes of this claim limitation, the “delay time Δt” reads on the “time offset” recited in the claim limitation. However, the explanations corresponding to the two claim limitations below show that Hasan teaches the calculation of a “clock offset” that reads on the Applicant’s disclosed “time offset” more closely.)
Sakai does not specifically disclose the following limitations. However, Hasan does teach these limitations:
“a vehicle; wherein the vehicle comprises: a memory and a processor coupled to the memory.” (See at least Hasan p. 39, Abstract and col. 2, which disclose that the time synchronization system is applied to a network of automated vehicles, and that each of the vehicles is capable of sending and receiving data. This implies that each of the vehicles includes a processor and memory to perform the necessary functions of the system.)
“each of the plurality of components configured to produce the time stamp relative to a common initial reference clock.” (See at least Hasan pp. 40-43, sections 3.5-3.7 and FIG. 1-2, which disclose sending information with time stamps to different “nodes,” and calculating the associated delay times in order to achieve time synchronization with a “standard reference time clock.” This “standard reference time clock” reads on the “common initial reference clock” recited in the claim limitation.)
Sakai does not fully disclose that the processor can “determine, at a second time for each of the plurality of components, a time offset in relation to the initial reference clock using the time difference and a distance travelled by the vehicle between the first time and the second time.” However, Sakai in combination with Hasan does teach this limitation. (See at least Sakai ¶¶ 61, 86-90, 97, 99-101, 103, 106-107, and FIG. 10-13, which disclose the calculation of an estimated position P1c of the work machine at the second time, an actual position P2 of the work machine at the second time, and a position P1 of the work machine at the first time. Sakai discloses using the “delay time Δt” and the position P1 to determine the corrected position P1c. This “delay time Δt” reads on the recited “time difference,” and the change in position of the work machine from the first time to the second time in terms of X and Y coordinates reads on the “distance travelled by the vehicle between the time associated with the time stamp and the second time.” Therefore, since Sakai discloses using the delay time to find the change in position, and using both of these pieces of information to synchronize time as much as possible and control the work machine, the reference reads on “using the time difference and a distance travelled by the vehicle between the time associated with the time stamp and the second time” as recited in the claim limitation. The only part of this limitation that is not taught by Sakai is the determination of “a time offset in relation to the initial reference clock.” This portion of the limitation is taught by Hasan. See at least Hasan pp. 40-42, sections 3.3-3.4 and FIG. 1-2, which disclose the calculation of a “clock offset” by taking the difference between clock times, using the equation Clock Offset = Cp(t) – Cq(t), where  Cp(t) and Cq(t) are each clock values. The “clock offset” reads on the “time offset” recited in the claim limitation. Because the “clock offset” is found “relative to a reference standard time,” Hasan teaches the determination of “a time offset in relation to the initial reference clock” as recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle position correcting system disclosed by Sakai by producing time stamps relative to a shared reference clock, as well as calculating a clock offset as taught by Hasan, because it is necessary to provide “a common time frame among all nodes” since they “must be synchronized to exchange time-critical vehicle locations and warning messages for various road safety applications.” (See at least Hasan Abstract.)
	Regarding claim 10:
Sakai in combination with Hasan discloses the “system of claim 8,” and Sakai further discloses “wherein the processor is further operable to use the corrected vehicle location to perform one or more vehicle operations.” (See at least Sakai ¶¶ 6, 86, 90, and FIG. 11 (S108), which disclose “a control device that generates a command for controlling the work machine using a corrected position corrected by the correction position calculation unit.”)
Regarding claim 11:
Sakai in combination with Hasan discloses the “system of claim 8,” and Sakai further discloses “wherein the time offset is used to add temporal corrections to the vehicle location data from each of the one or more components.” (See at least Sakai ¶¶ 61, 86, and 90, which disclose using the “delay time” to determine a corrected position of the work machine. This corrected position reads on the “temporal corrections to the vehicle location data” as recited in the claim limitation. For the purposes of this claim limitation, the “delay time” reads on the “time offset” recited in the claim limitation. However, as was explained for claim 1, Hasan discloses the calculation of a “clock offset” which reads on the “time offset” more closely.)
	Regarding claim 12:
“delay time” and the original vehicle position estimate “P1” to determine the corrected vehicle position “P1c” in terms of X and Y coordinates.)
Regarding claim 13:
Sakai in combination with Hasan discloses the “system of claim 8,” and Hasan further discloses “wherein a time synchronization protocol is used to generate the time stamp and the time offset.” (See at least Hasan pp. 40-42, sections 3.3-3.6 and FIG. 1-2, which disclose that the “clock offset” is calculated in an effort to synchronize time among different clocks. These sections also disclose that when a time stamp is sent from one node to another, a delay time of transmission can be calculated, and the time stamp can be adjusted in order to “improve the precision of the time synchronization between the two nodes.” The calculated “clock offset” reads on the “time offset” recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle position correcting system disclosed by Sakai by using methods of time synchronization to calculate a “clock offset” and generate accurate time stamps  as taught by Hasan, because it is necessary to provide “a common time frame among all nodes” since they “must be synchronized to exchange time-critical vehicle locations and warning messages for various road safety applications.” (See at least Hasan Abstract.)
	Regarding claim 14:
Sakai in combination with Hasan discloses the “system of claim 13,” and Hasan further discloses “wherein the initial reference clock is generated by a master controller using the time synchronization protocol.” (See at least Hasan pp. 41-43, sections 3.6-3.7 and FIG. 2, which “nodes in a network are synchronized with each other with respect to time” in order to achieve synchronization with an “internal time-scale.” The system that synchronizes the nodes reads on the “master controller,” and the “internal time-scale” reads on the “initial reference clock” recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle position correcting system disclosed by Sakai by synchronizing nodes to achieve a synchronized internal time-scale as taught by Hasan, because it is necessary to provide “a common time frame among all nodes” since they “must be synchronized to exchange time-critical vehicle locations and warning messages for various road safety applications.” (See at least Hasan Abstract.)
Regarding claim 15:
		Sakai discloses the following limitations:
“A non-transitory computer readable medium having program instructions embodied therewith, the program instructions readable by a processor to cause the processor to perform a method for making temporal corrections to position data received by a plurality of components of a vehicle.” (See at least Sakai ¶¶ 37, 39, 54, 56, and FIG. 1, which disclose that the system makes use of a computer, processing device, and storage device located in the control facility in order to perform the described processes.)
“receiving vehicle location data and a time stamp associated with the vehicle location data from each of the plurality of components.” (See at least Sakai ¶¶ 9-10, 48, 59-61, 84, and FIG. 3 and 10-11, which disclose a “position output device” that “determines the position of the work machine by receiving information for determining the position from the control device” at time “t1” or the “first time.” “control device,” the “scan matching navigation position output controller 33 is [another] one of the plurality of positional information generation units included in the dump truck in the embodiment.” Both the “first time” and “t1” read on the “time stamp” recited in the claim limitation.)
“calculating, for each of the plurality of components, a time difference between a time associated with the time stamp and a first time corresponding to a current time received from a respective component.” (See at least Sakai ¶¶ 9, 61, 85, and 87, which disclose a time “t2” or a “second time,” which is the time when the position determined by the position output device is corrected by the correction position calculation unit, and a calculated “delay time” or “difference Δt,” which is the difference between times “t1” and “t2.” Both the “second time” and “t2” read on the “current time” recited in the claim limitation. Both the “delay time” and the “difference Δt” read on the “time difference” recited in the claim limitation.)
“providing a corrected vehicle location using the time offset for each of the plurality of components.” (See at least Sakai ¶¶ 53, 86, 90, 99-103, 106-107, and FIG. 11, which disclose that the “the vehicle body controller 20 that controls the dump truck 2 corrects the position of the dump truck 2 determined by the scan matching navigation position output controller 33 using the delay time Δt.” For the purposes of this claim limitation, the “delay time Δt” reads on the “time offset” recited in the claim limitation. However, the explanations corresponding to the two claim limitations below show that Hasan teaches the calculation of a “clock offset” that reads on the Applicant’s disclosed “time offset” more closely.)
“nodes,” and calculating the associated delay times in order to achieve time synchronization with a “standard reference time clock.” This “standard reference time clock” reads on the “common initial reference clock” recited in the claim limitation.)
Sakai does not fully disclose “determining, at a second time for each of the plurality of components, a time offset in relation to the initial reference clock using the time difference and a distance travelled by the vehicle between the time associated with the time stamp and the second time.” However, Sakai in combination with Hasan does teach this limitation. (See at least Sakai ¶¶ 61, 86-90, 97, 99-101, 103, 106-107, and FIG. 10-13, which disclose the calculation of an estimated position P1c of the work machine at the second time, an actual position P2 of the work machine at the second time, and a position P1 of the work machine at the first time. Sakai discloses using the “delay time Δt” and the position P1 to determine the corrected position P1c. This “delay time Δt” reads on the recited “time difference,” and the change in position of the work machine from the first time to the second time in terms of X and Y coordinates reads on the “distance travelled by the vehicle between the time associated with the time stamp and the second time.” Therefore, since Sakai discloses using the delay time to find the change in position, and using both of these pieces of information to synchronize time as much as possible and control the work machine, the reference reads on “using the time difference and a distance travelled by the vehicle between the time associated with the time stamp and the second time” as recited in the claim limitation. The only part of this limitation that is not taught by Sakai is the determination of “a time offset in relation to the initial reference clock.” This portion of the limitation is taught by Hasan. See at least Hasan pp. 40-42, sections 3.3-3.4 and FIG. 1-2, which disclose the “clock offset” by taking the difference between clock times, using the equation Clock Offset = Cp(t) – Cq(t), where  Cp(t) and Cq(t) are each clock values. The “clock offset” reads on the “time offset” recited in the claim limitation. Because the “clock offset” is found “relative to a reference standard time,” Hasan teaches the determination of “a time offset in relation to the initial reference clock” as recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle position correcting system disclosed by Sakai by producing time stamps relative to a shared reference clock, as well as calculating a clock offset as taught by Hasan, because it is necessary to provide “a common time frame among all nodes” since they “must be synchronized to exchange time-critical vehicle locations and warning messages for various road safety applications.” (See at least Hasan Abstract.)
Regarding claim 16:
Sakai in combination with Hasan discloses the “computer readable storage medium of claim 15,” and Sakai further discloses “using the corrected vehicle location to perform one or more vehicle operations.” (See at least Sakai ¶¶ 6, 86, 90, and FIG. 11 (S108), which disclose “a control device that generates a command for controlling the work machine using a corrected position corrected by the correction position calculation unit.”)
	Regarding claim 17:
Sakai in combination with Hasan discloses the “computer readable storage medium of claim 15,” and Sakai further discloses “wherein the time offset is used to add temporal corrections to the vehicle location data from each of the one or more components.” (See at least Sakai ¶¶ 61, 86, and 90, which disclose using the “delay time” to determine a corrected position of the work machine. This corrected position reads on the “temporal corrections to the vehicle location data” as recited in the claim limitation. For the purposes of this claim limitation, the “delay time” reads “clock offset” which reads on the “time offset” more closely.)
	Regarding claim 18:
Sakai in combination with Hasan discloses the “computer readable storage medium of claim 17,” and Sakai further discloses “wherein the temporal corrections are used to maintain longitudinal and lateral precision of the vehicle location data from each of the one or more components.” (See at least  Sakai ¶¶ 36, 90, and FIG. 10, which disclose using the “delay time” and the original vehicle position estimate “P1” to determine the corrected vehicle position “P1c” in terms of X and Y coordinates.)
Regarding claim 19:
Sakai in combination with Hasan discloses the “computer readable storage medium of claim 15,” and Hasan further discloses “wherein a time synchronization protocol is used to generate the time stamp and the time offset.” (See at least Hasan pp. 40-42, sections 3.3-3.6 and FIG. 1-2, which disclose that the “clock offset” is calculated in an effort to synchronize time among different clocks. These sections also disclose that when a time stamp is sent from one node to another, a delay time of transmission can be calculated, and the time stamp can be adjusted in order to “improve the precision of the time synchronization between the two nodes.” The calculated “clock offset” reads on the “time offset” recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle position correcting system disclosed by Sakai by using methods of time synchronization to calculate a “clock offset” and generate accurate time stamps  as taught by Hasan, because it is necessary to provide “a common time frame among all nodes” since they “must be synchronized to exchange time-critical vehicle locations and warning messages for various road safety applications.” (See at least Hasan Abstract.)
Regarding claim 20:
Sakai in combination with Hasan discloses the “computer readable storage medium of claim 19,” and Hasan further discloses “wherein the initial reference clock is generated by a master controller using the time synchronization protocol.” (See at least Hasan pp. 41-43, sections 3.6-3.7 and FIG. 2, which disclose a method where “nodes in a network are synchronized with each other with respect to time” in order to achieve synchronization with an “internal time-scale.” The system that synchronizes the nodes reads on the “master controller,” and the “internal time-scale” reads on the “initial reference clock” recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle position correcting system disclosed by Sakai by synchronizing nodes to achieve a synchronized internal time-scale as taught by Hasan, because it is necessary to provide “a common time frame among all nodes” since they “must be synchronized to exchange time-critical vehicle locations and warning messages for various road safety applications.” (See at least Hasan Abstract.)
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai in combination with Hasan as applied to claim 1 above, and further in view of Tenmoku et al. (US-4,999,783-A), hereinafter Tenmoku.
Regarding claim 2:
Sakai in combination with Hasan discloses the “method of claim 1,” but does not specifically disclose “displaying the corrected vehicle location on a vehicle display.” However, Tenmoku does teach this limitation. (See at least Tenmoku col. 10 ll. 36-51, which discloses an “estimate location obtained by the dead reckoning [being] displayed on the display unit.” This “estimate location” reads on the “corrected vehicle location” recited in the claim limitation.)
“inaccurate present location data” would not be “suitable for practical use.” (See at least Tenmoku col. 3 ll. 1-8.)
	Regarding claim 9:
Sakai in combination with Hasan discloses the “system of claim 8,” but does not specifically disclose “a display that displays the corrected vehicle location.” However, Tenmoku does teach this limitation. (See at least Tenmoku col. 10 ll. 36-51, which discloses an “estimate location obtained by the dead reckoning [being] displayed on the display unit.” This “estimate location” reads on the “corrected vehicle location” recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle position correcting system disclosed by Sakai in combination with Hasan by displaying the corrected vehicle position on a display as taught by Tenmoku, because it is beneficial to the vehicle operator to show the accurate position of the vehicle, since displaying “inaccurate present location data” would not be “suitable for practical use.” (See at least Tenmoku col. 3 ll. 1-8.)
Claims 6-7, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai in combination with Hasan as applied to claims 1, 8, and 15 above, and further in view of Tsai.
Regarding claim 6:
As was explained above, Sakai in combination with Hasan discloses the “method of claim 1,” and Hasan further discloses “wherein a time synchronization protocol is used to generate the time stamp and the time offset.” This limitation is also taught by Tsai. (See at least Tsai ¶¶ 66 and “time stamping processor 404 is further configured for performing time synchronization,” and that the “discrepancy in time stamps for the of inertial measurement data due to different clocks and data transfer delay is corrected by the time stamping processor 404 by adding a constant offset.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle position correcting system disclosed by Sakai in combination with Hasan by using a time synchronization method when generating time stamps and a constant offset as taught by Tsai, because “such rigorous attention to maintaining the integrity of the sensor data stream enables implementations to provide agent localization that works reliably.” (See at least Tsai ¶ 66.)
Regarding claim 7:
As was explained above, Sakai in combination with Hasan discloses the “method of claim 6,” and Hasan further discloses “wherein the initial reference clock is generated by a master controller using the time synchronization protocol.” This limitation is also taught by Tsai. (See at least Tsai ¶¶ 66, 360, and FIG. 5, which disclose that the “time stamping processor 404 is further configured for performing time synchronization with the host processor of the mobile unit, which may have a different clock than the control unit 100,” and that “time synchronization is performed for the a set of time dependent tracking states with a time maintained by a controller unit controlling the mobile platform, by updating the time associated with at least one of the a set of time dependent tracking states by (i) a constant offset and (ii) a transfer delay.” The “time stamping processor 404” and the “different clock” read on the “master controller” and the “initial reference clock” recited in the claim limitation, respectively.)
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle position correcting system disclosed by “such rigorous attention to maintaining the integrity of the sensor data stream enables implementations to provide agent localization that works reliably.” (See at least Tsai ¶ 66.)
Regarding claim 13:
As was explained above, Sakai in combination with Hasan discloses the “system of claim 8,” and Hasan further discloses “wherein a time synchronization protocol is used to generate the time stamp and the time offset.” This limitation is also taught by Tsai. (See at least Tsai ¶¶ 66 and 360, which disclose that the “time stamping processor 404 is further configured for performing time synchronization,” and that the “discrepancy in time stamps for the of inertial measurement data due to different clocks and data transfer delay is corrected by the time stamping processor 404 by adding a constant offset.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle position correcting system disclosed by Sakai in combination with Hasan by using a time synchronization method when generating time stamps and a constant offset as taught by Tsai, because “such rigorous attention to maintaining the integrity of the sensor data stream enables implementations to provide agent localization that works reliably.” (See at least Tsai ¶ 66.)
	Regarding claim 14:
As was explained above, Sakai in combination with Hasan discloses the “system of claim 13,” and Hasan further discloses “wherein the initial reference clock is generated by a master controller using the time synchronization protocol.” This limitation is also taught by Tsai. (See at least Tsai ¶¶ 66, 360, and FIG. 5, which disclose that the “time stamping processor 404 is further configured for performing time synchronization with the host processor of the mobile unit, which may have a different clock than the control unit 100,” and that “time synchronization is performed for the a set of time dependent tracking states with a time maintained by a controller unit controlling the mobile platform, by updating the time associated with at least one of the a set of time dependent tracking states by (i) a constant offset and (ii) a transfer delay.” The “time stamping processor 404” and the “different clock” read on the “master controller” and the “initial reference clock” recited in the claim limitation, respectively.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle position correcting system disclosed by Sakai in combination with Hasan by performing time synchronization with respect to a reference clock as taught by Tsai, because “such rigorous attention to maintaining the integrity of the sensor data stream enables implementations to provide agent localization that works reliably.” (See at least Tsai ¶ 66.)
Regarding claim 19:
As was explained above, Sakai in combination with Hasan discloses the “computer readable storage medium of claim 15,” and Hasan further discloses “wherein a time synchronization protocol is used to generate the time stamp and the time offset.” This limitation is also taught by Tsai. (See at least Tsai ¶¶ 66 and 360, which disclose that the “time stamping processor 404 is further configured for performing time synchronization,” and that the “discrepancy in time stamps for the of inertial measurement data due to different clocks and data transfer delay is corrected by the time stamping processor 404 by adding a constant offset.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle position correcting system disclosed by Sakai in combination with Hasan by using a time synchronization method when generating time stamps and a constant offset as taught by Tsai, because “such rigorous attention to maintaining the integrity of the sensor data stream enables implementations to provide agent localization that works reliably.” (See at least Tsai ¶ 66.)
	Regarding claim 20:
As was explained above, Sakai in combination with Hasan discloses the “computer readable storage medium of claim 19,” and Hasan further discloses “wherein the initial reference clock is generated by a master controller using the time synchronization protocol.” This limitation is also taught by Tsai. (See at least  Tsai ¶¶ 66, 360, and FIG. 5, which disclose that the “time stamping processor 404 is further configured for performing time synchronization with the host processor of the mobile unit, which may have a different clock than the control unit 100,” and that “time synchronization is performed for the a set of time dependent tracking states with a time maintained by a controller unit controlling the mobile platform, by updating the time associated with at least one of the a set of time dependent tracking states by (i) a constant offset and (ii) a transfer delay.” The “time stamping processor 404” and the “different clock” read on the “master controller” and the “initial reference clock” recited in the claim limitation, respectively.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle position correcting system disclosed by Sakai in combination with Hasan by performing time synchronization with respect to a reference clock as taught by Tsai, because “such rigorous attention to maintaining the integrity of the sensor data stream enables implementations to provide agent localization that works reliably.” (See at least Tsai ¶ 66.)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.R.H./Examiner, Art Unit 3662             


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662